My first
words are to congratulate you, Sir, on your election and
to tell you how gratified the delegation I have the
honour to lead is, seeing you preside over the work of
our august Assembly. Your great human qualities and
great experience in international relations, to which
you have devoted a great part of your life, convince us
that our debates will be successful. You can rely on the
support and full cooperation of my delegation in
carrying out your noble mission.
On this occasion, I would also like to express the
gratitude of my delegation to your predecessor,
Mr. Julian Hunte, for his dynamic leadership during the
past session. I would also like to convey to the
Secretary-General, Mr. Kofi Annan, the expression of
great appreciation as well as the sincere words of
encouragement of His Excellency, General Lansana
Conté, President of the Republic, for the Secretary-
General’s untiring efforts in defending and promoting
the noble ideals of our Organization.
Fifty-nine years ago our Organization emerged
based upon universal values that are equally relevant
today. While there has been some definite success in
defending those values, the world is now facing the
effects and consequences of upheavals that threaten the
foundations of our institution.
Three years after the tragic events of
11 September 2001, international terrorism continues
to strike out blindly, in an odious manner. The increase
in terrorism throughout the world is, for my country, a
source of great concern. Through me, the Guinean
Government reaffirms its resolute condemnation of
terrorism in all its forms and manifestations, and
wishes to express its sympathy and solidarity with the
victims of that scourge. My delegation believes that the
struggle against terrorism must continue with greater
resolve, but we must also recognize that we can only
win the battle if the international community
energetically attacks the underlying causes of that
scourge, including inequality, poverty and injustice.
Given the highly tense international situation
with its many hotbeds of tension throughout the world,
progress over the last few months in the settlement of
disputes is a source of satisfaction to us.
In West Africa, after many painful years of
instability, we are happy to note positive achievements,
thanks to the political will and resolve of its leaders,
civil society and the international community.
In Liberia, there is hope since the transitional
Government was established. The deployment of the
United Nations mission and the progress achieved in
terms of the disarmament, demobilization and
reintegration programme, are all very encouraging. The
considerable commitments taken in February at the
international conference dedicated to the reconstruction
of Liberia must be honoured, in order to preserve the
peace that has been restored, and to ensure security
throughout the subregion.
In Sierra Leone, the peace-building process
undertaken with the support of the international
community has shown some commendable
successes — the gradual drawdown in the United
Nations mission troops is being carried out according
to agreed criteria. Further resources will be necessary
to strengthen the capacity of the security forces so they
may take over from the United Nations Mission in
Sierra Leone, to reduce unemployment among the
young, to reintegrate former combatants and to rebuild
the country.
In order to promote the momentum of the peace
process, the Summit of Heads of State and Government
of the Mano River — enlarged to include the
neighbouring countries of Côte d’Ivoire and Mali —
took place on 20 May 2004 in Conakry. The outcome
19

of the summit shows the political will of our States to
strengthen their cooperation for the consolidation of
peace and promotion of development in the subregion.
I would like to reiterate the appeal that was addressed
to the international community to concretely support
the activities of the Mano River Union.
I would also like to renew my country’s appeal
for economic, humanitarian and financial assistance so
that we can confront the negative impact of continuing
to manage and care for hundreds of thousands of
refugees and internally displaced persons while
consolidating our development foundation.
I can assure you that the Republic of Guinea will
not fail in its historical duty to safeguard peace, and
will continue to carry out its duties in terms of
solidarity to populations in distress in the subregion,
and we will do this on a basis of mutual confidence and
respect for national sovereignty and our common
obligations.
In Guinea-Bissau, notable progress enables us to
have hope. We are gratified at the resumption of
cooperation with the Bretton Woods institutions which
will make it easier to mobilize the required resources
to build a strong peace.
In Côte d’Ivoire, the preservation of unity,
territorial integrity and the full sovereignty of the
country must serve as the core of the peace process that
is under way. We appeal to all parties to rely on
dialogue in order to overcome the difficulties that lie
ahead on the way to peace.
Guinea is very preoccupied by the persistence of
interdependent transborder problems that characterize
socio-economic conflicts and crises. Among those
problems are the proliferation of and illicit traffic in
small arms and light weapons, the movements of
mercenaries, the recruitment and the use of child
soldiers and the pillaging of natural resources.
The initiative for transforming the Economic
Community of West African States (ECOWAS)
moratorium on export and import of small arms and
light weapons into a regional convention is sound and
deserves the firm support of the international
community.
The Republic of Guinea encourages the Open-
Ended Working Group established to negotiate an
international instrument on small arms and light
weapons to speedily arrive at an agreement ready for
immediate implementation.
Like West Africa, the Great Lakes region is on
the road to peace in spite of persistent instability in the
eastern part of the Democratic Republic of the Congo.
It is hoped that, beyond the instability of the transition
period, the momentum that exists will enable that
country to restore lasting peace and devote its energies
to national reconstruction.
My delegation welcomes the deployment of the
United Nations Operation in Burundi. We urge the
international community to make greater efforts to
conclude the peace process, thus ensuring genuine
reconciliation among all citizens of Burundi.
Guinea is satisfied to note the progress made on
the question of the Sudan and urges support for the
African Union’s efforts for a comprehensive peace
agreement. Nevertheless, we are concerned at the
humanitarian and security situation in Darfur. We
invite the brotherly Sudanese Government and the
parties concerned to spare no effort to reach a
settlement to the crisis.
Turning to the Horn of Africa, my country
welcomes the encouraging results of the national
reconciliation in Somalia. We also hope that Ethiopia
and Eritrea will manage to settle their dispute and
restore peace.
The Republic of Guinea is convinced that there is
no alternative to a political settlement of the question
of Western Sahara. My country therefore encourages
the parties to strengthen their cooperation with the
Special Representative of the Secretary-General in
order to find a just, lasting and mutually acceptable
settlement.
The Middle East continues to be the scene of
grave events arising from the logic of violence that
diminish day by day the chances of a peaceful
settlement of the Israeli-Palestinian crisis. Guinea is
greatly concerned at the Israeli Government’s stubborn
determination to continue its construction of the wall
of separation in spite of the advisory opinion of the
International Court of Justice. My country is convinced
that peace in the Middle East greatly depends on
obliging all parties to respect their commitments as set
out in the Quartet’s road map and the relevant Security
Council resolutions. I reaffirm the Guinean people’s
feelings of solidarity and friendship for the brotherly
20

Palestinian people and their historic leader, President
Yasser Arafat.
My Government remains concerned at the
situation prevailing in Iraq. It hopes that the
establishment of a secure environment will enable the
Iraqi people to consolidate their sovereignty and
dedicate themselves to the reconstruction of their
country.
With respect to the Korean Peninsula, my
delegation urges the parties to continue efforts aimed at
the peaceful and independent reunification of the two
Koreas.
I also reaffirm the deep commitment of the
Government and the people of Guinea to the one-China
policy.
Four years ago, the adoption of the Millennium
Declaration raised hopes for a better life for one billion
human beings. To that end, my country urges the
United Nations and the other development partners to
commit themselves fully to contributing to the
elimination of poverty by implementing the measures
for attaining the Goals. Of course, achieving those
Goals essentially depends on the creation of a global
partnership for development, in particular in the least
developed countries and the vulnerable segments of
society.
While it is true that globalization has created
enormous wealth and prosperity in certain regions of
the world, it must also be noted that the majority of the
inhabitants of the world, in particular in the least
developed countries, have not reaped the benefits. We
believe that a world that provides no opportunities for
development cannot be a world of peace, or even a
world at peace.
The Monterrey International Conference on
Financing for Development and the Johannesburg
World Summit on Sustainable Development, as well as
the recent eleventh session of the United Nations
Conference on Trade and Development in São Paolo,
Brazil, and the International AIDS Conference in
Bangkok, Thailand, provided opportunities to make the
needed commitments. The plans of action adopted at
those conferences should be implemented by all
development actors and at all levels.
We believe that the 2005 review of
implementation of the Millennium Development Goals
will enable us to make necessary adjustments and add
the needed momentum. In that context, my delegation
holds that only by increasing official development
assistance, supported by debt relief and better access to
markets within the framework of a more fair
globalization, can we overcome the obstacles to
sustainable development.
With respect to trade, at the present session
Member States should reaffirm their political will to
move beyond the failed World Trade Organization
Conference at Cancún and conclude negotiations
concerning the Doha Development Agenda. The recent
agreement reached by the General Council of the
World Trade Organization at Geneva is a beneficial
step in the right direction.
Conscious of the importance of all that is at stake,
the African leaders are more committed than ever to
tackling the major challenges facing the continent. The
efforts made to achieve the objectives of the New
Partnership for Africa’s Development (NEPAD) reflect
that awareness. In that context, we appeal again to the
international community for enhanced support for
NEPAD, which steadfastly places Africa on the road to
better taking charge of its own affairs.
Given the many challenges, the Member States of
our Organization have the critical responsibility of
taking action together and individually. Our collective
response, commensurate with all these challenges,
should be comprehensive, integrated and multilateral.
The reform of the United Nations is now more
necessary than ever. I would even say it is
indispensable. The restructuring of United Nations
bodies, in particular the revitalization of the General
Assembly and the reform of the Security Council, will
undoubtedly enhance the efficiency of our collective
Organization.
My delegation calls for a reformed United
Nations that is adapted to the new realities of the
world, a United Nations of increased solidarity and
tireless efficiency, better able to strengthen peace and
stability in the world, for the happiness of our peoples.